DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 23 February 2021.  Claims 1, 5 and 18 are currently amended.  Claim 2 is canceled. Claims 1, 4-16 and 18-20 are pending review in this action.  The previous objection to the claims is withdrawn in light of Applicant’s corresponding amendments.  The previous 35 U.S.C 112 rejection is withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 23 February 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-9, 11-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 2015-0073107, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2011/0123866, hereinafter Pan. (The equivalent U.S. Pre-Grant Publication No. 2016/0181612 is used in lieu of a formal translation of Lee).
Regarding claim 1, Lee teaches a multilayer anode (paragraph [0056] and figure 1).
The multilayer anode includes a current collector (paragraph [0056] and figure 1). It is well-known in the art that the purpose of a current collector in a battery is to transfer electrons between an active material layer and a battery terminal.
An anode active material layer is formed on at least one surface of the current collector (paragraph [0056] and figure 1). The anode active material layer comprises natural graphite and artificial graphite as active materials (paragraph [0057]).
In an example Lee teaches that the natural graphite and artificial graphite are present at a 1:1 weight ratio (paragraph [0083]). The anode active material layer further includes binder, thickener and conductive material, such that the active material makes 95% by weight of the total layer (paragraph [0087]). Therefore, the natural graphite is present at about 48% by weight of the total layer. 
Lee fails to teach a second anode active material layer. 
It is well-known in the art to apply multiple layers of active material to form an electrode – see, e.g. Pan who teaches forming multi-layered negative electrodes, which optimize battery performance by exploiting gradients in particle size, active material concentration, conductive material concentration and binder concentration (paragraphs [0013, 0016, 0020] and figures 4-7). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form multiple layers on Lee’s electrode, 
Regarding claim 5, Lee as modified by Pan teaches forming multiple layers (Pan’s paragraph [0156] and figure 4). The layer closest to the current collector has the largest particles and the largest porosity, therefore it is expected to have the lowest density. The thickness of the layer closest to the current collector is less than the thickness of the rest of the electrode (“second layer”). Therefore the claimed ratio of layer weights would be less than 1.
The optimum range for the layer weight ratio in the combination of Lee and Pan overlaps the instant application's optimum range of 1/9 to 1.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Lee as modified by Pan discloses the claimed invention except for the exact optimum range of the layer weight ratio in the instant application.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6 and 7, natural graphite is a component of the first layer. Therefore varying the amount of natural graphite would affect the layer weight ratio as claimed.
claim 8, Lee teaches that the natural graphite has a BET surface area in the range 2 m2/g to 8 m2/g (paragraph [0052]).
Regarding claim 9, Lee teaches plate-shaped natural graphite (“flake graphite”) (paragraph [0045]).
Regarding claim 11, Lee teaches an active material that is a mixture of natural graphite and artificial graphite. Lee teaches a prescribed range for the orientation ratio of I110 to I004 as measured by XRD for the active material, which ensures an improved performance of the battery (paragraphs [0056, 0057, 0060]). The orientation ratio of natural graphite contributes to the orientation ratio of the active material. 
Lee does not report on the orientation ratio of I110 to I003 of the natural graphite itself.
The instant specification relates the claimed peak ratio to unspecified results involving evaluating the peak at I004 instead of the peak at I003 (paragraph [0038] of the published application). Therefore, a teaching on the ratio I110/I004 is understood to be equivalent to a teaching on the ratio I110/I003.
Absent evidence to the contrary, it is thus expected that the ratio I110/I003 of the natural graphite corresponding to Lee’s taught range of the ratio I110/I004 at least overlaps the instantly claimed range.
Alternatively, given that the orientation ratio is known to affect the performance of the battery it would be within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the orientation ratio of the natural graphite for the purpose of optimizing the performance of the battery.
claim 12, Lee teaches that the natural graphite has an average particle diameter (D50) of 5 µm to 30 µm (paragraph [0048]).
Regarding claim 13, Lee teaches that the artificial graphite has a BET surface area in the range 3.0 m2/g to 4.0 m2/g (paragraph [0032] and the natural graphite has a BET surface area in the range 2 m2/g to 8 m2/g (paragraph [0052]).
Lee does not explicitly teach that the BET surface area of the artificial graphite is smaller than that of the natural graphite.
However, given the taught ranges, it would have been obvious to the ordinarily skilled artist to select a smaller BET surface area for the artificial graphite out of the limited options of a smaller, same or larger surface area without undue experimentation and with a reasonable expectation of success. Moreover, the taught range for the BET surface area of the artificial graphite has an upper bound with a lower value than the upper bound for the BET surface area of the natural graphite and this further directs the ordinarily skilled artist toward selecting a smaller BET surface area for the artificial graphite.
Regarding claim 14, Lee illustrates the artificial graphite as being rod-like (figure 1). Lee also describes the artificial graphite as being in the form of particles with a major axis on the micron scale (paragraph [0030]) – therefore, it is considered equivalent to the instantly claimed “powder”.
Regarding claim 15, Lee teaches an active material that is a mixture of natural graphite and artificial graphite. Lee teaches a prescribed range for the orientation ratio of I110 to I004 as measured by XRD for the active material, which ensures an improved 
Lee does not report on the orientation ratio of I110 to I003 of the artificial graphite itself.
The instant specification relates the claimed peak ratio to unspecified results involving evaluating the peak at I004 instead of the peak at I003 (paragraph [0038] of the published application). Therefore, a teaching on the ratio I110/I004 is understood to be equivalent to a teaching on the ratio I110/I003.
Absent evidence to the contrary, it is thus expected that the ratio I110/I003 of the artificial graphite corresponding to Lee’s taught range of the ratio I110/I004 at least overlaps the instantly claimed range.
Alternatively, given that the orientation ratio is known to affect the performance of the battery it would be within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the orientation ratio of the artificial graphite for the purpose of optimizing the performance of the battery.
Regarding claim 19, Lee as modified by Pan teaches that each layer includes binder and conductive material (paragraph [0087]). 
Regarding claim 20, Lee teaches a lithium-ion secondary battery including the negative electrode of claim 1 (abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 2015-0073107, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2011/0123866, hereinafter Pan as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2008/0274406, hereinafter Fuse.
Regarding claim 10, Lee teaches natural graphite as active material for a lithium ion battery.
Lee fails to specify the tap density of the material.
Fuse teaches natural graphite as active material for a lithium ion battery. Fuse’s material has a preferred tap density in the range 0.8 g/cc to 1.35 g/cc (paragraph [0105]). Fuse teaches that a material with this tap density achieves optimal packing density and thus favorable battery performance characteristics (paragraph [0115]). In specific examples, Fuse teaches a tap density of 1 g/cc (Table 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a natural graphite with the tap density taught by Fuse for the purpose of optimizing the battery’s performance.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 2015-0073107, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2011/0123866, hereinafter Pan as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2014/0186702, hereinafter Takahata.
Regarding claim 16, Lee teaches natural graphite.
Lee fails to teach that the natural graphite is pitch-coated.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to pitch-coat the natural graphite for the purpose of protecting it from unwanted side reactions with the electrolyte.

Claims 1, 4, 8, 9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 2015-0073107, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2014/0186702, hereinafter Takahata. (The equivalent U.S. Pre-Grant Publication No. 2016/0181612 is used in lieu of a formal translation of Lee).
Regarding claim 1, Lee teaches a multilayer anode (paragraph [0056] and figure 1).
The multilayer anode includes a current collector (paragraph [0056] and figure 1). It is well-known in the art that the purpose of a current collector in a battery is to transfer electrons between an active material layer and a battery terminal.
An anode active material layer is formed on at least one surface of the current collector (paragraph [0056] and figure 1). The anode active material layer comprises natural graphite and artificial graphite as active materials (paragraph [0057]).
In an example Lee teaches that the natural graphite and artificial graphite are present at a 1:1 weight ratio (paragraph [0083]). The anode active material layer further includes binder, thickener and conductive material, such that the active material makes 
Lee fails to teach a second anode active material layer.
Takahata teaches a multilayer negative electrode (240A) (paragraphs [0063, 0064] and figure 10).
The multilayer negative electrode (240A) includes two separate layers (A1) and (A2). Each of the two layers includes natural graphite and artificial graphite as active materials. Takahata teaches a much higher concentration of artificial graphite in the second layer (A2) positioned away from the current collector – 80% by weight or greater (paragraph [0122]). Takahata explains that lithium ions tend to be released more uniformly from the artificial graphite and that this improves the performance of the battery after long-term storage and in low temperature environments (paragraphs [0074, 0075]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a second layer onto Lee’s negative active material layer; the second layer including artificial graphite present at a concentration of greater than 80 % by weight for the purpose of improving the performance of the battery after long-term storage and in low temperature environments.
Regarding claim 4, Lee as modified by Takahata teaches that the second layer includes natural graphite (Takahata’s paragraph [0122]).
Takahata teaches that the artificial graphite may be present in the second layer at a concentration of equal to or greater than 80% by weight of the graphite in the active 
Lee as modified by Takahata teaches that the graphite active material is present at a concentration in the range 90% to 99% by mass of the layer. Therefore, the natural graphite is present at a concentration of up to about 20% by mass.
The optimum range of the combination of Lee and Takahata overlaps the instant application's optimum range of 0.1% to 10% by weight.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Lee as modified by Takahata discloses the claimed invention except for the exact optimum range of the natural graphite concentration in the instant application.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Lee teaches that the natural graphite has a BET surface area in the range 2 m2/g to 8 m2/g (paragraph [0052]).
Regarding claim 9, Lee teaches plate-shaped natural graphite (“flake graphite”) (paragraph [0045]).
Regarding claim 11, Lee teaches an active material that is a mixture of natural graphite and artificial graphite. Lee teaches a prescribed range for the orientation ratio of I110 to I004 as measured by XRD for the active material, which ensures an improved 
Lee does not report on the orientation ratio of I110 to I003 of the natural graphite itself.
The instant specification relates the claimed peak ratio to unspecified results involving evaluating the peak at I004 instead of the peak at I003 (paragraph [0038] of the published application). Therefore, a teaching on the ratio I110/I004 is understood to be equivalent to a teaching on the ratio I110/I003.
Absent evidence to the contrary, it is thus expected that the ratio I110/I003 of the natural graphite corresponding to Lee’s taught range of the ratio I110/I004 at least overlaps the instantly claimed range.
Alternatively, given that the orientation ratio is known to affect the performance of the battery it would be within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the orientation ratio of the natural graphite for the purpose of optimizing the performance of the battery.

Regarding claim 12, Lee teaches that the natural graphite has an average particle diameter (D50) of 5 µm to 30 µm (paragraph [0048]).
Regarding claim 13, Lee teaches that the artificial graphite has a BET surface area in the range 3.0 m2/g to 4.0 m2/g (paragraph [0032] and the natural graphite has a BET surface area in the range 2 m2/g to 8 m2/g (paragraph [0052]).
Lee does not explicitly teach that the BET surface area of the artificial graphite is smaller than that of the natural graphite.

Regarding claim 14, Lee illustrates the artificial graphite as being rod-like (figure 1). Lee also describes the artificial graphite as being in the form of particles with a major axis on the micron scale (paragraph [0030]) – therefore, it is considered equivalent to the instantly claimed “powder”.
Regarding claim 15, Lee teaches an active material that is a mixture of natural graphite and artificial graphite. Lee teaches a prescribed range for the orientation ratio of I110 to I004 as measured by XRD for the active material, which ensures an improved performance of the battery (paragraphs [0056, 0057, 0060]). The orientation ratio of the artificial graphite contributes to the orientation ratio of the active material. 
Lee does not report on the orientation ratio of I110 to I003 of the artificial graphite itself.
The instant specification relates the claimed peak ratio to unspecified results involving evaluating the peak at I004 instead of the peak at I003 (paragraph [0038] of the published application). Therefore, a teaching on the ratio I110/I004 is understood to be equivalent to a teaching on the ratio I110/I003.

Alternatively, given that the orientation ratio is known to affect the performance of the battery it would be within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the orientation ratio of the artificial graphite for the purpose of optimizing the performance of the battery.
Regarding claim 16, Lee teaches natural graphite.
Lee fails to teach that the natural graphite is pitch-coated.
Takahata teaches that it is advantageous to coat natural graphite with pitch in order to form an amorphous carbon film and to thereby protect the natural graphite from unwanted side reactions with the electrolyte (paragraphs [0066, 0067]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to pitch-coat the natural graphite for the purpose of protecting it from unwanted side reactions with the electrolyte.
Regarding claim 18, Lee as modified by Takahata teaches that the contents of the first layer and the second layer may be somewhat mixed with each other (Takahata’s paragraph [0121]). It is therefore understood that there is no “boundary surface” between the two layers.
Regarding claim 19, Lee as modified by Takahata teaches that each layer includes binder and conductive material (paragraph [0087]). 
Regarding claim 20, Lee teaches a lithium-ion secondary battery including the negative electrode of claim 1 (abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 2015-0073107, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2014/0186702, hereinafter Takahata as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2008/0274406, hereinafter Fuse.
Regarding claim 10, Lee teaches natural graphite as active material for a lithium ion battery.
Lee fails to specify the tap density of the material.
Fuse teaches natural graphite as active material for a lithium ion battery. Fuse’s material has a preferred tap density in the range 0.8 g/cc to 1.35 g/cc (paragraph [0105]). Fuse teaches that a material with this tap density achieves optimal packing density and thus favorable battery performance characteristics (paragraph [0115]). In specific examples, Fuse teaches a tap density of 1 g/cc (Table 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a natural graphite with the tap density taught by Fuse for the purpose of optimizing the battery’s performance.

Claims 1, 8, 9, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 2015-0073107, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2014/0287316, hereinafter Ahn. (The equivalent U.S. Pre-Grant Publication No. 2016/0181612 is used in lieu of a formal translation of Lee).
claim 1, Lee teaches a multilayer anode (paragraph [0056] and figure 1).
The multilayer anode includes a current collector (paragraph [0056] and figure 1). It is well-known in the art that the purpose of a current collector in a battery is to transfer electrons between an active material layer and a battery terminal.
An anode active material layer is formed on at least one surface of the current collector (paragraph [0056] and figure 1). The anode active material layer comprises natural graphite and artificial graphite as active materials (paragraph [0057]).
In an example Lee teaches that the natural graphite and artificial graphite are present at a 1:1 weight ratio (paragraph [0083]). The anode active material layer further includes binder, thickener and conductive material, such that the active material makes 95% by weight of the total layer (paragraph [0087]). Therefore, the natural graphite is present at about 48% by weight of the total layer. 
Lee fails to teach a second anode active material layer. 
Ahn teaches a two-layered anode. The two layers include the same active material, which may be natural and artificial graphite (abstract, paragraph [0025], figure 2). Ahn teaches that the two layers differ in density and porosity, such that the layer away from the current collector allows for improved ion mobility into the electrode (abstract, paragraphs [0028, 0044] and figure 2). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a second layer the first layer in Lee’s electrode, such that the second layer includes the same active material as the first layer 
Regarding claim 8, Lee teaches that the natural graphite has a BET surface area in the range 2 m2/g to 8 m2/g (paragraph [0052]).
Regarding claim 9, Lee teaches plate-shaped natural graphite (“flake graphite”) (paragraph [0045]).
Regarding claim 11, Lee teaches an active material that is a mixture of natural graphite and artificial graphite. Lee teaches a prescribed range for the orientation ratio of I110 to I004 as measured by XRD for the active material, which ensures an improved performance of the battery (paragraphs [0056, 0057, 0060]). The orientation ratio of natural graphite contributes to the orientation ratio of the active material. 
Lee does not report on the orientation ratio of I110 to I003 of the natural graphite itself.
The instant specification relates the claimed peak ratio to unspecified results involving evaluating the peak at I004 instead of the peak at I003 (paragraph [0038] of the published application). Therefore, a teaching on the ratio I110/I004 is understood to be equivalent to a teaching on the ratio I110/I003.
Absent evidence to the contrary, it is thus expected that the ratio I110/I003 of the natural graphite corresponding to Lee’s taught range of the ratio I110/I004 at least overlaps the instantly claimed range.
Alternatively, given that the orientation ratio is known to affect the performance of the battery it would be within the purview of the ordinarily skilled artist before the 
Regarding claim 12, Lee teaches that the natural graphite has an average particle diameter (D50) of 5 µm to 30 µm (paragraph [0048]).
Regarding claim 13, Lee teaches that the artificial graphite has a BET surface area in the range 3.0 m2/g to 4.0 m2/g (paragraph [0032] and the natural graphite has a BET surface area in the range 2 m2/g to 8 m2/g (paragraph [0052]).
Lee does not explicitly teach that the BET surface area of the artificial graphite is smaller than that of the natural graphite.
However, given the taught ranges, it would have been obvious to the ordinarily skilled artist to select a smaller BET surface area for the artificial graphite out of the limited options of a smaller, same or larger surface area without undue experimentation and with a reasonable expectation of success. Moreover, the taught range for the BET surface area of the artificial graphite has an upper bound with a lower value than the upper bound for the BET surface area of the natural graphite and this further directs the ordinarily skilled artist toward selecting a smaller BET surface area for the artificial graphite.
Regarding claim 14, Lee illustrates the artificial graphite as being rod-like (figure 1). Lee also describes the artificial graphite as being in the form of particles with a major axis on the micron scale (paragraph [0030]) – therefore, it is considered equivalent to the instantly claimed “powder”.
Regarding claim 15, Lee teaches an active material that is a mixture of natural graphite and artificial graphite. Lee teaches a prescribed range for the orientation ratio 
Lee does not report on the orientation ratio of I110 to I003 of the artificial graphite itself.
The instant specification relates the claimed peak ratio to unspecified results involving evaluating the peak at I004 instead of the peak at I003 (paragraph [0038] of the published application). Therefore, a teaching on the ratio I110/I004 is understood to be equivalent to a teaching on the ratio I110/I003.
Absent evidence to the contrary, it is thus expected that the ratio I110/I003 of the artificial graphite corresponding to Lee’s taught range of the ratio I110/I004 at least overlaps the instantly claimed range.
Alternatively, given that the orientation ratio is known to affect the performance of the battery it would be within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the orientation ratio of the artificial graphite for the purpose of optimizing the performance of the battery.
Regarding claim 18, Lee as modified Ahn shows the two layers encroaching into each other due to the differing sizes of the particles, such that a boundary surface is not clearly defined (Ahn’s figure 1).
Regarding claim 19, Lee as modified by Ahn teaches that each layer includes binder and conductive material (paragraph [0087]). 
Regarding claim 20, Lee teaches a lithium-ion secondary battery including the negative electrode of claim 1 (abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 2015-0073107, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2014/0287316, hereinafter Ahn as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2008/0274406, hereinafter Fuse.
Regarding claim 10, Lee teaches natural graphite as active material for a lithium ion battery.
Lee fails to specify the tap density of the material.
Fuse teaches natural graphite as active material for a lithium ion battery. Fuse’s material has a preferred tap density in the range 0.8 g/cc to 1.35 g/cc (paragraph [0105]). Fuse teaches that a material with this tap density achieves optimal packing density and thus favorable battery performance characteristics (paragraph [0115]). In specific examples, Fuse teaches a tap density of 1 g/cc (Table 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a natural graphite with the tap density taught by Fuse for the purpose of optimizing the battery’s performance.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 2015-0073107, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2014/0287316, hereinafter Ahn as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2014/0186702, hereinafter Takahata.
Regarding claim 16, Lee teaches natural graphite.

Takahata teaches that it is advantageous to coat natural graphite with pitch in order to form an amorphous carbon film and to thereby protect the natural graphite from unwanted side reactions with the electrolyte (paragraphs [0066, 0067]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to pitch-coat the natural graphite for the purpose of protecting it from unwanted side reactions with the electrolyte.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combinations of Lee and Pan, Lee and Takahata and Lee and Ahn have been provided, as recited above, to address the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pre-Grant Publication No. 2008/0241696, U.S. Pre-Grant Publication No. 2008/0241685.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724